DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant affirmed the election was made without traverse in the reply filed on December 01, 2021.

Response to Arguments
Applicant’s arguments, filed December 01, 2021, pertaining to each of JP2621398, US 2010/0330204 (Chen et al.), US 2010/0272830 (Faita) and US 2005/0176603 (Hsu) have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection, over newly cited references are set forth below.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-7, 9-12 and 22 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being clearly anticipated by US Patent 5,532,389 issued to Trent et al. (hereinafter, Trent).
	
Trent teaches a composition comprising chlorate ion (ClO3)- and at least one of hypochlorous acid (HClO) or a salt thereof, such as Ca(OCl)2.  Trent teaches the concentration of these components lies within applicant’s claimed ranges. See, for example the last three rows of TABLE 1 (replicated below).


    PNG
    media_image1.png
    245
    376
    media_image1.png
    Greyscale



Regarding Claim 5, Trent teaches a hypochlorite/chlorate ratio of greater than 0.5 and less than 107 (see TABLE 1 above).

Regarding claim 6, Trent teaches a chlorate concentration of 30 ppm which is less than claimed upper limit of 0.1 wt. %.

Regarding claim 7, Trent does not explicitly teach the use of NaOCl.  However, Trent teaches that one may use an alkali metal to form the salt of hypochlorous acid and one skilled in the art would immediately envisage the claimed NaOCl as the set of alkali metals is very small set that is most frequently represented by Na and K.

	Regarding claims 9 and 10, these claims are directed to a future intended use of the composition.  Such limitations are afforded little patentable weight.  As Trent anticipates applicant’s claimed composition the composition of Trent is expected to have the same properties and it is expected that the composition of Trent would be capable of performing the functions of claim 9 and claim 10.

	Regarding claims 11, 12 and 22, Trent teaches the pH of the composition may be 7, 8 or 9 (see TABLE 1).
Claims 1-6, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being clearly anticipated by US Patent 5,486,627 issued to Quarderer et al.
	
	Regarding claims 1-6, see column 12, 17-19 replicated below.	

    PNG
    media_image2.png
    63
    437
    media_image2.png
    Greyscale


	Regarding claims 9 and 10, these claims are directed to a future intended use of the composition.  Such limitations are afforded little patentable weight.  As Chen anticipates applicant’s claimed composition the composition of Chen is expected to have the same properties and it is expected that the composition of Chen would be capable of performing the functions of claim 9 and claim 10.

		Allowable Subject Matter
Claims 8 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allan W Olsen whose telephone number is (571)272-1441.  The examiner can normally be reached on variable; M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALLAN W. OLSEN
Primary Examiner
Art Unit 1716



/Allan W. Olsen/Primary Examiner, Art Unit 1716